ORDER *
This case is hereby resubmitted as of the filing date of this order.
On August 21, 2006, the Board of Immigration Appeals granted the parties’ joint motion to reopen Petitioner’s case. The BIA remanded the case to an immigration judge for new proceedings on Petitioner’s adjustment of status claim, rescinding its final order of removal.
We lack jurisdiction over this case under 8 U.S.C. § 1252(a)(1). See Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir.2002) (dismissing for lack of jurisdiction when BIA reopened case and remanded to immigration judge for new proceedings).
Respondent’s unopposed motion of November 13, 2006 is hereby granted. This appeal is DISMISSED and the mandate shall issue forthwith.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.